—Appeal by the defendant from the judgment of the Supreme Court, Kings County (Gerges, J.), rendered July 1, 1991, convicting him of criminal possession of a weapon in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that expert testimony was im*630properly admitted is unpreserved for appellate review and there is no basis to reach it in the exercise of our interest of justice jurisdiction (see, People v Udzinski, 146 AD2d 245, 250).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.